DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 12/23/2020 has been fully considered. Claims 3 and 12 are cancelled and claims 1-2, 4-11 and 13 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-9 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hashizume (US 2003/0008963).
Regarding claims 1-2, 4 and 13; Hashizume discloses a colored metallic flake of a chromatic aluminum flake (paragraph [0024]) comprising an average particle size of 5 to 50 µm (paragraph [0013]), an average thickness of 0.1 to 5 µm (paragraph [0013]) 
	The ranges for the average particle size, average thickness and shape factor overlap the claimed ranges for the mean particle diameter d50, average thickness t and ratio (d50/t) as claimed in claims 1, 4, and 13.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have flakes suitable for general applications and to prevent breakage of particles and to have low roughness of a film (paragraph [0013] of Hashizume). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In regard to the limitation of plane particles having a particle planarity of 0.95 to 1.00 at 60% to 100% as claimed in claim 1 and 60% to 98% as claimed in claim 2, Hashizume discloses a colored metallic flake comprising a shape factor calculated by average particle size by an average thickness to be in the range of 5 to 100 (paragraph [0013]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the colored metallic flakes by adjusting the shape factor of the colored metallic flakes such that they encompass particles with the planarity as claimed at 60% to 100% as claimed in claim 1 and 60% to 98% as claimed in claim 2.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Regarding claim 7, Hashizume discloses a colored metallic powder coating composition comprising the colored metallic flakes of chromatic aluminum flakes (paragraphs [0013], [0022] and [0024]).

Regarding claims 8 and 9, Hashizume discloses an article comprising a powder coating applied to a tin plate and wherein the powder coating is formed from a colored metallic coating composition that has been dried (paragraph [0035]).  The powder coating reads on the claimed coating film.


Claims 5-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume (US 2003/0008963) in view of Iri et al (US 6,454,847).
Hashizume is relied upon as described above.  Regarding claims 5-6 and 10-11, Hashizume does not explicitly disclose the colored metallic flake comprising a surface roughness average Ra of 2 to 12 nm as claimed in claim 5, a method of producing the aluminum pigment comprising grinding an atomized aluminum powder using a grinding apparatus comprising a ball 

However, Iri discloses an aluminum pigment comprising a mean surface roughness Ra of 20 nm or less (col. 2, lines 6-13), a manufacturing process for the aluminum pigment comprising grinding atomized aluminum powder as a raw material in a ball mill (col. 4, lines 13-16), a high quality metallic ink comprising the aluminum pigment (col. 1, lines 4-12) and pigments being used in forming prints by printing methods using ink (col. 1, lines 4-20).
The ranges for the mean surface roughness disclosed by Iri overlaps the claimed ranges for the roughness average as claimed in claim 5.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have high brightness and high flip-flop effect (col. 1, line 63-col. 2, line 13 of Iri). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


It would have been obvious to one of ordinary skill in the art having the teachings of Hashizume and Iri before him or her, to modify the colored metallic flake of Hashizume to include the mean surface roughness, grinding of atomized aluminum powder using a ball mill and ink composition of Iri for the colored metallic flake of Hashizume because having the required mean surface roughness provides extremely superior brightness together with good flip-flop effect due to high regular reflectance of light at their surfaces (col. 3, lines 53-58 of Iri), having the required grinding of atomized aluminum powder provides little amount of impurities and prevents irregularities due to increased grinding time (col. 4, lines 47-62 of Iri) and having the required printed article and ink provides a print with high light reflectance (col. 1, lines 5-20 of Iri).
The high quality metallic ink reads on the claimed coating composition of claim 7 and ink composition of claim 10.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Iri does not disclose a ratio (d5-/t) of mean particle diameter d50 to average thickness t being 100 or more.
The Examiner notes that Iri does not disclose a ratio (d5-/t) of mean particle diameter d50 to average thickness t being 100 or more and therefore the previous rejection has been withdrawn.  However, a new ground of rejection is being made under 103(a) by Hashizume for claims 1-2, 4, 7-9 and 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SATHAVARAM I REDDY/Examiner, Art Unit 1785


/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785